DETAILED ACTION
Claims 1-20 are pending, and claims 1-5 and 9 are currently under review.
Claims 6-8 and 10-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 8-9, Group I and species I, in the reply filed on 4/15/2022 is acknowledged.
Claims 10-20 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, respectively, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4/15/2022.
The examiner notes that claim 8, although not initially listed as part of the previous restriction requirement, is dependent upon withdrawn claim 7, and has accordingly been withdrawn as part of the withdrawn species claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or further in view of Buller et al. (US 2017/0165792).
Regarding claim 1, Feldmann et al. discloses a component made by additive manufacturing [abstract]; wherein said component is made of a nickel superalloy with dispersed carbon nanostructures therein [0062-0063].  
Feldmann et al. does not expressly teach the shape of a turbine component as claimed; however, the examiner submits that a particular shape of a gas turbine component is a mere matter of engineering design choice which would have been obvious to one of ordinary skill absent concrete evidence that said shape was significant.  See MPEP 2144.04(IV)(B).  Specifically, the examiner submits that additive manufacturing is a commonly known method to produce a variety of complex shapes as desired, such that the specific shape of a turbine component would have been obvious to one of ordinary skill.  
Alternatively, Buller et al. discloses that it is known to utilize superalloy-carbon nanostructure composite materials to additively manufacture shapes such as turbine blades or jet engine components for aerospace applications [abstract, 0150, 0301, 0310].  Therefore, it would have been obvious to modify the disclosure of Feldmann et al. by specifically obtaining the shape of a turbine blade or jet engine component for aerospace applications as taught by Buller et al.
Regarding claims 2-4, the aforementioned prior art discloses the component of claim 1 (see previous).  As stated previously, Feldmann et al. discloses a nickel superalloy composition.  Feldmann et al. further teaches that the carbon nanostructures can include at least one of nanotubes, fullerenes, and graphene [claim 18].
Regarding claim 5, the aforementioned prior art discloses the component of claim 1 (see previous).  Feldmann et al. does not expressly teach homogeneous dispersion of the carbon nanostructures.  However, the examiner submits that one of ordinary skill would have considered the disclosure of Feldmann et al. to naturally have a homogeneous dispersion since Feldmann et al. expressly teaches mixing the metal powder and carbon nanostructures and is silent regarding any composition gradients [claim17].  In other words, since Feldmann et al. teaches mixing, which one of ordinary skill would understand to be performed for obtaining a uniform powder mixture, the examiner submits that the carbon nanostructures of Feldmann et al. would have naturally been homogeneously dispersed absent a specific teaching to the contrary.
Regarding claim 9, the aforementioned prior art discloses the component of claim 1 (see previous).  The examiner notes that the recitation of “wherein the superalloy material and… form composite particles for use in the additive manufacturing” is a product-by-process limitation pertaining to an intermediate form of the claimed component.  See MPEP 2113.  Accordingly, upon further consideration, the examiner does not consider this limitation to impart any further structure to the already claimed limitations since the independent claim already requires a superalloy-carbon nanostructure composition.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or in view of Buller et al. (US 2017/0165792) as applied to claim 1 above, and further in view of Chen et al. (2016, Laser powder deposition of carbon nanotube reinforced nickel-based superalloy Inconel 718).
Regarding claim 5, the aforementioned prior art discloses the component of claim 1 (see previous).  The aforementioned prior art does not expressly teach homogeneous dispersion of the carbon nanostructures.  Chen et al. discloses that it is known to utilize powder metallurgy methods for obtaining homogeneous dispersions of carbon nanostructures in superalloy composites such that mechanical properties can be determined [“introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the component of the aforementioned prior art by obtaining a homogenous dispersion of carbon nanostructures such that mechanical properties of the component can be determined as taught by Chen et al.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or in view of Buller et al. (US 2017/0165792) as applied to claim 1 above, and further in view of Ji et al. (CN105458274, machine translation referred to herein).
Regarding claim 9, the aforementioned prior art discloses the component of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the component is obtained from composite particles of superalloy and carbon nanostructures.  Ji et al. discloses a method of forming composite particles of nickel superalloy and graphene by ball milling such that more uniform mixing of graphene and nickel superalloy can be achieved in subsequent densification processes [0007-0008].  Therefore, it would have been obvious to one of ordinary skill to modify the disclosure of the aforementioned prior art by obtaining the component of Feldmann et al. from composite particles as disclosed by Ji et al. such that more uniform mixing of the nickel superalloy and carbon nanostructures can be achieved.

Conclusion
  No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734